Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.




Claims 1-13, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0125868 A1 Naamani et al. (hereinafter Naaman) in view of US 2019/0197430 A1, Arditi (hereinafter Arditi) and further in view of US 2020/0309536 A1 Omari et al. (hereinafter Omari).


As to claim 1, Naamani discloses a computer-implemented method, comprising: 
receiving, from a mobile device, information associated with arrival of a vehicle at a location, the vehicle associated with the mobile device and having a motion towards the location (pars 0008, 0013, 0026, mobile device receiving information the traveling vehicle approaching a predetermined destination or parking space through one or more sensors); 
receiving from the mobile device at least one of: (1) acceleration data, (2) orientation data, or (3) positioning data (Fig 1: 103; pars 0032, 0043, 0050, the sensors including GPS and an accelerometer); 
generating a motion profile of the vehicle corresponding to the motion of the vehicle generating a motion profile of the vehicle corresponding to the motion of the vehicle based at least in part on a previously determined position of the vehicle (Fig 1; pars 0010, 0025, 0041, 0054), and the at least one of (1) the acceleration data (pars 0032, , (2) the orientation data, or (3) the positioning data from the mobile device, the previously determined position of the vehicle determined based at least in part on previously received positioning data from the mobile device (Fig 1; pars 0009, 0012, 0026, 0042-0045, travel pattern features including visual descriptor and travel pattern being stored in local memory or remote server of travel pattern diagnosis);
receiving, from a camera at the location, a plurality of images that identifies a candidate motion of a candidate vehicle of a plurality of vehicles through at least a portion of the location, the portion of the location being within a field of view of the camera (Figs 1-2; pars 0010, 0014, 0017, 0020, 0025); 
generating a candidate motion profile of the candidate vehicle based at least in part on the plurality of images, the candidate motion profile corresponding to the candidate motion of the candidate vehicle (Figs 1-2; pars 0012, 0025, 0028-0029, 0039, the candidate vehicle being the vehicle being tracked and labeled); 
determining, based at least in part on the score, that the candidate vehicle is the vehicle (Figs 1-2; pars 0012, 0025, 0028-0029, 0039, the candidate vehicle being the vehicle being tracked and labeled based on comparison); 
determining a parking location of the vehicle at the location (Fig 1; pars 0026, 0028, detecting a parking space); and 
transmitting a message to a computing device of an associate at the location, the message including the parking location and indicating that a user associated with the mobile device has arrived at the parking location to pick up an item (Fig 2; pars 0017, 0028, 0033, 0053-0054, upon detecting the vehicle parked, transmitting information to  
Nevertheless, Arditi, in the same or similar field of endeavor, further teaches generating a score to represent a likelihood or confidence as to whether the comparison provides a good match in various events, conditions, and status (Fig 10; pars 0025, 0081-0082, 0087).
Naamani does not expressly disclose generating a motion profile of the vehicle based at least in part on a sensor fusion algorithm that uses a particle filter.

Omari, in the same or similar field of endeavor, additionally teaches generating a motion profile of the vehicle corresponding to the motion of the vehicle based at least in part on a sensor fusion algorithm that uses a particle filter (par 0026, any sensor fusion algorithm including a Kalman filter or a particle filter could be used for vehicle location/motion tracking from sensor data received), a previously determined position of the vehicle (pars 0028, 0046, 0053, 0055, historical vehicle travel and location data), and the at least one of (1) the acceleration data, (2) the orientation data, or (3) the positioning data from the mobile device, the previously determined position of the vehicle determined based at least in part on previously received positioning data from the mobile device (Figs 2, 5; pars 0009-0010, 0026, 0029-0030, 0055, 0063, estimating 
Therefore, consider Naamani, Arditi, and Omari’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Arditi’s teachings in a score generation and Omari’s teachings on sensor fusion algorithm for location and motion estimate in Naamani’s method for providing more quantitative measure or confidence level in event determination. 
As to claim 2, Naamani as modified discloses the computer-implemented method of claim 1, wherein the candidate vehicle is a first candidate vehicle, the candidate motion is a first candidate motion, and the candidate motion profile is a first candidate motion profile, the plurality of images also identifying a second candidate motion of a second candidate vehicle through at least the portion of the location (Naamani: pars 0010-0011, 0020, 0025, 0041, vehicles tracked and labeled (e.g. candidate vehicles) and their travel-patterns being diagnosis), and wherein determining that the first candidate vehicle is the vehicle further comprises: 
generating a second candidate motion profile of the second candidate vehicle based at least in part on the plurality of images, the second candidate motion profile corresponding to the second candidate motion of the second candidate vehicle (Naamani: Figs 1-2; pars 0010-0011, 0020, 0025); generating a second score based at least in part on comparing the first candidate motion profile with the second candidate motion profile (Arditi: Fig 10; pars 0025, 0081-0082, 0087, separate scores being generated); and determining that the score is greater than the second score (Arditi: Fig 
generating a motion profile based at least in part on a motion data received from a mobile device, the motion profile corresponding to a motion of an object associated with the mobile device (see rejection in claim 1); 
receiving, from a camera at a location, a plurality of images that identifies a candidate motion of a candidate object through at least a portion of the location, the portion of the location being within a field of view of the camera (see rejection in claim 1); 

determining, based at least in part on a comparison of the motion profile with the candidate motion profile, that the candidate object is the object (see rejection in claim 1). Note that claim 5 essentially recites similar but less limitations yet with broader scope (e.g. an object vs a vehicle).  Therefore, rejection in claim 1 is incorporated herein.As to claim 6, Naamani as modified discloses the computer-implemented method of claim 5, wherein determining that the candidate object is the object further comprises: generating a score based at least in part on the comparison of the motion profile with the candidate motion profile (see rejection in claim 1), wherein the score corresponds to a probability that the candidate object is the object (Arditi: Fig 10; pars 0080-0081, 0089, the score represents a likelihood (e.g. probability) of match).
As to claim 7 it is rejected with the same reason as set forth in claim 2.
As to claim 8, Naamani as modified discloses the computer-implemented method of claim 6, wherein the score is adjusted up or down in real-time based at least in part on at least one of: (1) new motion data received from the mobile device, or (2) new images received from the camera (Naamani: pars 0028, 0047, 0051, periodically update vehicle motion and location of the vehicle with motion data and images).As to claim 9, Naamani as modified discloses the computer-implemented method of claim 6, wherein determining that the candidate object is the object further comprises: determining that the score matches a predetermined threshold value (Arditi: pars 0040, 0054, 0076, 0082, determining the score with a threshold or criteria).As to claim 10, Naamani as modified discloses the computer-implemented method of claim 5, wherein the location corresponds to a parking lot (Naamani: pars 0028, 0030-0031, 0040), at least a portion of the parking lot being reserved for vehicles to park in a location that is not a demarcated parking space (Naamani: pars 0030-0031, 0034, Note the location described here represents a common feature, structure, and/or utility of a parking lot, that is irrelevant to the claimed invention). As to claim 11, Naamani as modified discloses the computer-implemented method of claim 5, but does not expressly teach wherein generating the motion profile further comprises: inputting the motion data into a sensor fusion algorithm that utilizes a Kalman filter (Omari: par 0026).  
As to claim 12, it is rejected with the same reason as set forth in claim 4.
As to claim 13, it is essentially a system claim encompassed claim 1 and/or claim 5.  Rejection of claims 1 and/or 5 is incorporated herein..

Claims 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naaman in view of Arditi and further in view of Omari and US 2011/0134240 A1, Anderson et al. (hereinafter Anderson).


As to claim 14, Naamani as modified discloses the system of claim 13, wherein the one or more cameras comprise a first camera and a second camera, and wherein the second camera and the first camera have overlapping fields of view (Naamani: Figs 1-2; pars 0017, 0020, 0025, 0028, one or more video cameras distributed throughout parking areas with each camera having a field of view covering at least a portion of a parking area. Note overlapping fields of view among different cameras are implied to assure no gaps or blind spots); 
Naamani as modified does not expressly teach correlate the overlapping fields of view based at least in part on a physical characteristic of the candidate object; and generate, based at least in part on the correlating, a virtual field of view; and generate the candidate motion profile based at least in part on the virtual field of view.
Anderson, in the same or similar field of endeavor, further teaches the second camera and the first camera have overlapping fields of view (Fig 3A; pars 0101, 0127, first and second image capture device with overlapping fields of view); correlate the overlapping fields of view based at least in part on a physical characteristic of the candidate object (Fig 9; pars 0045, 0101-0103, using cameras with overlapping field of views at different time stamps to differentiate and identify different vehicles in motion with videometric signature); and generate, based at least in part on the correlating, a virtual field of view (pars 0101-0103, videometric signature representing a virtue field of view); and  Naamani as modified and Anderson’s teachings as a whole, it would have been obvious to an ordinary skill in the art before the fling date of invention to incorporate Anderson’s teachings on correlating information captured from more than one cameras in assisting identification of the vehicle being tracked.

As to claim 15, Naamani as modified discloses the system of claim 13, wherein the candidate object is one of a plurality of candidate objects within the field of view of the at least one of the one or more cameras (Anderson: pars 0101-0103), and wherein the one or more computer-readable storage media store further instructions that, when executed by the one or more processors, further cause the computer system to: generate a distinguishing indicator associated with the candidate object (Anderson: pars 0061, 0064, license plate recognition); and transmit a message including the distinguishing indicator to a computing device for presentation to a user of the computing device for use in distinguishing the candidate object among the plurality of candidate objects (Naamani: Fig 2; pars 0017, 0028, 0054; Anderson: pars 0059, 0116- 0117, vidoemetric signature with identified candidate vehicle being transmitted to a mobile device).
As to claim 19, Naamani as modified discloses the system of claim 13, wherein generating the score further comprises: receiving physical characteristics data .
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naaman in view of Arditi and further in view of Omari and US 2010/0100268 A1, Zhang et al. (hereinafter Zhang).


As to claim 16, Naamani as modified discloses the system of claim 13, wherein generating the candidate motion profile further comprises: determining a first pixel-based representation corresponding to the candidate object within a first image of the plurality of images; determining a second pixel-based representation corresponding to the candidate object within a second image of the plurality of images that is subsequent to the first image; and determining that an aspect of the candidate motion has changed based at least in part on a difference between the first pixel-based representation and the second pixel-based representation. But does not expressly teach representation being pixel based.  Zhang, in the same or similar field of endeavor, further teaches 
Therefore, consider Naamani as modified and Anderson’s teachings as a whole, it would have been obvious to an ordinary skill in the art before the fling date of invention to incorporate Anderson’s teachings on correlating information captured from more than one cameras in assisting identification of the vehicle being tracked.

Response to Arguments


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
8.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661